Citation Nr: 1734974	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart tumor, to include as due to environmental hazard exposure.

2. Entitlement to service connection for high blood pressure, to include as due to environmental hazard exposure.

3. Entitlement to service connection for a kidney disease, to include as due to environmental hazard exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1993. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran and his wife, S. J., testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in St. Petersburg, Florida.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for erectile dysfunction, to include as due to his claimed service-connected disabilities, has been raised by the record in a January 2014 VA examination, and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies) has been raised by the record in a June 2012 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his heart tumor, hypertension, and kidney disease are the result of his service, to include his service in Southeast Asia. At the April 2017 Travel Board hearing, the Veteran testified that he was around and participated in burn pits while in Southeast Asia. The Veteran's DD-214 indicated overseas service with a Kuwait Liberation Medal and a Southwest Asia Service Medal with 3 bronze service stars.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317 (a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317 (b).

However, consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

In furtherance of substantiating his claims, the Veteran was afforded VA examinations and VA obtained an opinion. The Veteran was first provided a VA Gulf War general examination in May 2012. The examiner opined that "it is less likely as not, the Veteran does not present with any symptoms he has actual dx [(diagnosis)] of HTN [(hypertension)], which led to multiple complications. The examiner noted that the Veteran's claims file was not available for review. Therefore, an addendum opinion was furnished in August 2012, in which the examiner noted a review of the Veteran's claims file, but with no changes in the opinion from May 2012. The Veteran was also afforded VA examination of his heart in December 2013 and January 2014, and VA examinations of his kidney and hypertension in January 2014. However, no opinions were furnished in these examinations, to include an opinion regarding direct service-connection.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim. Douglas v. Shinseki, 23 Vet. App. 19 (2009). Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

Additionally, the Board remands this matter to obtain the Veteran's complete records from the Social Security Administration (SSA). At the April 2017 Travel Board hearing, the Veteran testified that he is currently receiving SSA disability benefits for his kidney disease. While a few letters from SSA are of record and indicate that the Veteran is receiving such benefits, the complete records from SSA have not been associated with the Veteran's electronic claims file. Therefore, the Board remands this matter to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records from Social Security Administration (SSA). All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing. If no records are obtained, obtain a negative reply and associate such reply with the claims file.

2. Obtain any outstanding VA and/ or private treatment records. Should such exist, associate them with the Veteran's electronic claims record.

3. Thereafter, schedule the Veteran for VA examinations with medical professionals of sufficient expertise to determine the nature and etiology of the Veteran's heart tumor, hypertension, and kidney disease. The electronic claims file must be reviewed by the examiners, and a note that it was reviewed should be included in the reports. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

(a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's heart tumor is related to his active duty service, to include the environmental hazard exposure in the Persian Gulf?

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to his active duty service, to include the environmental hazard exposure in the Persian Gulf?

(c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's kidney disease is related to his active duty service, to include the environmental hazard exposure in the Persian Gulf?

(d) For any claimed symptoms that is not attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater) that they are symptoms or manifestations of a medically unexplained chronic multisymptom illness?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317 (a)(2)(ii).

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Review of the entire claims file is required; however, attention is invited to the Veteran's April 2017 Travel Board hearing testimony asserting exposure to and participation in burn pits.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues. If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case (SOC). The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






